Order issued January 8, 2013




                                          0    In The
                                     Qtnitrt uf Appimls
                         FiftIi uitrtrt of txas d
                                       No. 05-1 2-01577-CV


                 IN RE METROPCS COMMUNICATIONS, INC;
       DEU FSCHE TELEKOM, T-MOBILE USA, INC , ROGER D LINDQUIST,
       V MICHAEL BARNES, JACK F CALLAHAN, JR, C KEVIN LANDRY,
          ARTHUR C. PATTERSON; AND JAMES N. PERRY, JR., Relators


                  Original Proceeding from the County Court at Law No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. CC-12-06144-A


                                             ORDER

                            Before Justices Bridges, Lang, and Fillmore

       In accordance with the Court’s opinion issued this date, the petition for writ of mandamus

is conditionally GRANTED. The Court ORDERS the trial court judge, the Honorable D’Metria

Benson, Presiding Judge of Dallas County Court at Law No, 1, to (1) VACATE her November 16,

2012 “Temporary Restraining Order”; (2) RENDER an order denying real party in interest Adam

Golovoy’s November 5, 2012 motion for a temporary restraining order; and (3) RENDER an order

granting relators’ November 12, 2012 motion to stay the case until relators’ November 12, 2012

motion to dismiss is decided by the trial court.

       Should the trial court judge fail to comply with this order, the writ will issue. The Court

ORDERS the trial court judge to file with this Court, within thirty (30) days of the date of this
order, a certi Ied copY of her orders issued in compliance with this order.

        We ORI)ER that relators recover their   costs of   this oricinal proceeding from real party in

interest.


                                                    LGLS LANG
                                                    JUST WE